Ostrander, J.
(after stating the facts). The facts import, not a contract to lay slate at a price per square, instead of by the day, but a contract to do a job of slate laying. It is as though Perham had measured the roof, found the number of squares, and, multiplying by the price per square, had contracted to do the *223job for a sum certain. It was a necessary implication that the work was to be done in a workmanlike and proper manner, the premises being considered. Per-ham was in the exercise of an independent and distinct employment, not under the immediate control, direction, or supervision of the American Roofing Company.
In principle, the point is ruled by Gall v. Detroit Journal Co., 191 Mich. 405 (158 N. W. 36). The opinion in that case contains a reference to the former decisions of this court.
It follows that the second point is unimportant, and that the conclusion of the Industrial Accident Board was wrong, and must be set aside. It is so ordered.
Stone, C. J., and Kuhn, Bird, Moore, Steere, Brooke, and Person, JJ., concurred.